                                                                          Case 2:15-cv-00531-RFB-EJY Document 482 Filed 08/11/21 Page 1 of 3




                                                                      1    Robert S. Larsen, Esq. (NV Bar No. 7785)
                                                                           Wing Yan Wong, Esq. (NV Bar No. 13622)
                                                                      2    GORDON & REES LLP
                                                                           300 South Fourth Street, Suite 1550
                                                                      3    Las Vegas, Nevada 89169
                                                                           Telephone: (702) 577-9301
                                                                      4    Facsimile: (702) 255-2858
                                                                           rlarsen@gordonrees.com
                                                                      5    wwong@gordonrees.com

                                                                      6    Nathaniel Kritzer (admitted pro hac vice)
                                                                           STEPTOE & JOHNSON LLP
                                                                      7    1440 Avenue of the Americas
                                                                           New York, New York 10036
                                                                      8    United States
                                                                           Telephone: (212) 378-7535
                                                                      9    Facsimile: (212) 506-3950
                                                                           nkritzer@steptoe.com
                                                                     10
Gordon Rees Scully Mansukhani, LLP




                                                                           Attorneys for Defendants
                                                                     11    Avison Young (Canada) Inc., Avison Young
                                     300 S. 4th Street, Suite 1550




                                                                     12    (USA) Inc., Avison Young-Nevada, LLC,
                                        Las Vegas, NV 89101




                                                                           Mark Rose, Joseph Kupiec, The Nevada
                                                                     13    Commercial Group, and John Pinjuv

                                                                     14                              UNITED STATES DISTRICT COURT
                                                                                                      FOR THE DISTRICT OF NEVADA
                                                                     15

                                                                     16    NEWMARK GROUP, INC., G&E ACQUISITION              ) CASE NO.: 2:15-cv-00531-RFB-EJY
                                                                           COMPANY, LLC, and BGC REAL ESTATE OF              )
                                                                     17    NEVADA, LLC,                                      ) STIPULATION AND ORDER TO
                                                                                                                             ) EXTEND TIME TO FILE
                                                                     18                                                      ) RESPONSE TO PLAINTIFFS’
                                                                                                                             ) MOTION FOR
                                                                     19                                                      ) RECONSIDERATION [ECF. NO.
                                                                                                                               476] AND OBJECTION TO
                                                                           AVISON YOUNG (CANADA) INC.; AVISON                ) REPORT AND
                                                                     20                                                      ) RECOMMENDATION [ECF. NO.
                                                                           YOUNG (USA) INC.; AVISON YOUNG -
                                                                           NEVADA, LLC, MARK ROSE, THE NEVADA                ) 478]
                                                                     21                                                      )
                                                                           COMMERCIAL GROUP, JOHN PINJUV, and
                                                                     22    JOSEPH KUPIEC; DOES 1 through 5; and ROE          ) (First Request)
                                                                           BUSINESS ENTITIES 6 through 10                    )
                                                                     23                                                      )

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                                                                       -1-
                                                                          Case 2:15-cv-00531-RFB-EJY Document 482 Filed 08/11/21 Page 2 of 3




                                                                      1           Pursuant to Local Rules IA 6-1, IA 6-2, and LR 7-1, Plaintiffs Newmark Group, Inc.

                                                                      2    G&E Acquisition Company, LLC, and BGC Real Estate of Nevada, LLC (“Plaintiffs”) and

                                                                      3    Defendants Avison Young (Canada) Inc., Avison Young (USA) Inc., Avison Young –

                                                                      4    Nevada, LLC, Mark Rose, The Nevada Commercial Group, John Pinjuv, and Joseph Kupiec

                                                                      5    (“Defendants”), by and through their respective attorneys of record, stipulate as follows:

                                                                      6           1.     This is the first stipulation for extension of time for Defendants to respond to

                                                                      7    Plaintiffs’ Motion (1) to Reconsider the Court’s Ruling on Defendants’ Motion to Dismiss the

                                                                      8    Second Amended Complaint and (2) For Leave to File Plaintiffs’ Third Amended Complaint

                                                                      9    (ECF No. 476) (the “Motion”) and Plaintiffs’ Objection to July 28, 2021, Finding and

                                                                     10    Recommendation Regarding Motion for Leave to File Third Amended Complaint (ECF. No.
Gordon Rees Scully Mansukhani, LLP




                                                                     11    478) (the “Objection”).
                                     300 S. 4th Street, Suite 1550




                                                                     12           2.     On June 10, 2021, Plaintiffs filed a Motion for Leave to File a Third Amended
                                        Las Vegas, NV 89101




                                                                     13    Complaint. ECF No. 458.

                                                                     14           3.     The Court held a hearing on July 28, 2021 during which the Court denied,

                                                                     15    without prejudice, Plaintiffs’ Motion to File a Third Amended Complaint and directed

                                                                     16    Plaintiffs to file a motion to reconsider before the district court judge. (ECF No. 474.)

                                                                     17           4.     On August 2, 2021, Plaintiffs filed their Motion and Objection.

                                                                     18           5.     Defendants’ respective responses to the Motion and Objection would ordinarily

                                                                     19    be due fourteen (14) days after filing, on August 16, 2021.

                                                                     20           6.     Due to various attorney conflicts and competing deadlines including several

                                                                     21    depositions taking place in this case and related cases involving the same parties, Defendants

                                                                     22    requested an extension to respond to the Motion and Objection. The parties have reached an

                                                                     23    agreement stipulating that Defendants be permitted an additional seven (7) days to respond to

                                                                     24    Plaintiffs’ Motion and Objection, resulting in a response date of August 23, 2021.

                                                                     25           7.     This stipulated extension is requested in good faith and for good cause, and is

                                                                     26    not intended to unduly delay proceedings in any manner. Accordingly, the parties respectfully

                                                                     27    request that the Court grant the proposed extensions discussed herein.

                                                                     28
                                                                                                                          -2-
                                                                          Case 2:15-cv-00531-RFB-EJY Document 482 Filed 08/11/21 Page 3 of 3




                                                                      1     DATED: August 10, 2021                       DATED: August 10, 2021

                                                                      2     PISANELLI BICE PLLC                          GORDON REES SCULLY
                                                                                                                         MANSUKHANI, LLP
                                                                      3
                                                                            By: Seth A. Horvath __________               By: Robert S. Larsen ________
                                                                      4
                                                                            Todd L. Bice, Esq., Bar No. 4534             Robert S. Larsen
                                                                      5     Pisanelli Bice PLLC                          Wing Y. Wong
                                                                            400 South 7th Street, Suite 300              Gordon & Rees Scully Mansukhani LLP
                                                                      6                                                  300 S. 4th St., Suite 1550
                                                                            Las Vegas, Nevada 89101                      Las Vegas, Nevada 89101
                                                                      7     Telephone: (702) 214-2100                    Tel. (702) 577-9301
                                                                            Facsimile: (702) 214-2101                    Fax. (702) 255-2858
                                                                      8     tlb@pisanellibice.com                        rlarsen@grsm.com
                                                                                                                         wwong@grsm.com
                                                                      9     F. Thomas Hecht (pro hac vice)
                                                                            Tina B. Solis (pro hac vice)                 Nathaniel J. Kritzer (pro hac vice)
                                                                     10     Seth A. Horvath (pro hac vice)               Steptoe & Johnson LLP
                                                                            Nixon Peabody LLP                            Firm ID No. 43315
Gordon Rees Scully Mansukhani, LLP




                                                                     11     70 West Madison Street, Suite 3500           1114 6th Avenue
                                                                            Chicago, Illinois 60602                      New York, NY 10036
                                     300 S. 4th Street, Suite 1550




                                                                     12     fthecht@nixonpeabody.com                     nkritzer@steptoe.com
                                        Las Vegas, NV 89101




                                                                            tbsolis@nixonpeabody.com
                                                                     13     sahorvath@nixonpeabody.com                   Attorneys for Defendants Avison
                                                                                                                         Young (Canada) Inc., Avison Young (USA)
                                                                     14     Attorneys for Plaintiffs Newmark Group       Inc., Avison Young–Nevada LLC, Mark
                                                                            Inc., G&E Acquisition Company, LLC,          Rose, Joseph Kupiec, The Nevada
                                                                     15     and BGC Real Estate of Nevada, LLC.          Commercial Group LLC, and John Pinjuv

                                                                     16

                                                                     17
                                                                                                               IT IS SO ORDERED:
                                                                     18

                                                                     19

                                                                     20                                        UNITED STATES MAGISTRATE JUDGE
                                                                     21
                                                                                                                              August 11, 2021
                                                                     22                                        DATED:

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                                                                        -3-
